DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-21, 23, 24, 26, 35, 36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, it is not clear what the relationship between “a plurality of candidate uplink grants” and “different frequency resources” is because it is not clear what is intended by the preposition “with” connecting the two phrases. At line 5, it is not clear what is meant by “transmitting the… grants… together”. Does it mean that the plurality of grants are bundled together in a data block for the transmission, or that individually formed uplink grants are transmitted simultaneously, or something else?

In claim 12, it is not clear whether “one of the frequency resources” used for scheduling “different terminal devices” is one of the same frequency resources that are used in association with generating a plurality of candidate uplink grants. 
Regarding the rest of the claims, some of the same questions are raised for the claims with the similar limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 13, 14, 20, 23, 24, 35 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ratasuk et al., US 2015/0139175 (Ratasuk).
Ratasuk discloses wireless communication scheduling on shared spectra. 
	Regarding claims 1 and 23, Ratasuk teaches an apparatus and a method implemented at a base station, comprising: generating a plurality of candidate uplink grants with different frequency resources in an unlicensed spectrum scheduled for uplink transmission of a terminal device, wherein each of the plurality of candidate uplink grants indicates a corresponding 
	Regarding claims 2 and 24, Ratasuk teaches configuring the terminal device with a multi-grant selection scheme which provides a policy for selecting an appropriate uplink grant from the plurality of candidate uplink grants based on one or more of: a total payload size of each of the plurality of candidate uplink grants, a sensed channel power of each of the frequency resources, a radio quality of each of the frequency resources, a transmit power of the terminal device, buffered data of the terminal device, and a channel index of each of the frequency resources (the UE may use a procedure to select which allocation to use when multiple grants are given.  As non-limiting examples, the UE's procedure may account for one or more of MCS, CQI, SINR, BLER, path loss, detection of interfering signals and/or interference.  In some 

		Regarding claims 13 and 35, Ratasuk teaches an apparatus and a method implemented at a terminal device, comprising: receiving a plurality of candidate uplink grants with different frequency resources in an unlicensed spectrum scheduled for uplink transmission, wherein each of the plurality of candidate uplink grants indicates a corresponding frequency resource ([0087], [0088], [0115] and [0116]); performing a carrier sensing on at least one frequency resource of the plurality of candidate uplink grants, to determine at least one available frequency resource ([0105]); selecting one or more appropriate uplink grants from the plurality of candidate uplink grants with the at least one available frequency resource ([0105]-[0107]); and transmitting data according to the selected one or more appropriate uplink grants ([0107]-[0108]).
	Regarding claims 14 and 36, Ratasuk teaches receiving a multi-grant selection scheme which provides a policy for selecting an appropriate uplink grant from the plurality of candidate uplink grants based on one or more of: a total payload size of each of the plurality of candidate uplink grants, a sensed channel power of each of the frequency resources, a radio quality of each of the frequency resources, a transmit power of the terminal device, buffered 
	Regarding claims 8 and 20, Ratasuk teaches that each of the frequency resources is represented by a channel (If a UE is allowed to use multiple grants, in case of multiple grants on different carriers, the UE senses the carriers and selects all of the available channels for transmission subject to data availability.  Channel preference can be similarly determined as in the previous paragraph.  For consecutive grants in time, the UE may select all available subframes subject to data availability. [0107]; Thus, it is clear that Ratasuk uses the term “carrier” (frequency resource) in close relation to “channel”). 
	Regarding claim 9, it is inherent that Ratasuk monitors the uplink transmission based on the plurality of candidate uplink grants. Ratasuk teaches, at [0080], that even when the channel is reserved by the eNB, it is possible that uplink transmissions will interfere with nearby systems due to nodes that cannot hear the RTS/CTS transmission from the eNB (i.e., 
so-called "hidden nodes," as noted above). Ratasuk further teaches, at [0091], that an eNB assigning a UE multiple uplink grants on different frequencies.  In this example, the UE has sensed (e.g., determined via listen before talk and/or RTS/CTS) that SCC1 is available while SCC2 and SCC3 are not (e.g., "busy").  Thus, the UE uses SCC1 for uplink transmission. These teaching imply that eNB listens for uplink transmissions. 
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10, 12, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ratasuk.
		Regarding claims 6, 7, 10, 12, 18, 19 and 21, Ratasuk fails to specifically teach that the priority of each of the plurality of candidate uplink grants is indicated by a radio network temporary identifier (RNTI) which is used for transmitting a corresponding candidate uplink grant or by a search space in which the corresponding candidate uplink grant is transmitted; that the frequency resources are partly overlapped; sending, to the terminal device, an indication of enabling or disabling scheduling of the plurality of candidate uplink grants for the uplink transmission; and that one of the frequency resources is scheduled for different terminal devices, and different transmission timings are set for the uplink transmissions of the different terminal devices on the one of the frequency resources. However, these limitations are each well known in the field of the invention and can readily be employed in realizing a network. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the scheduling method of Ratasuk by utilizing the specifics recited in the claim limitations because these are well known in wireless communication technique. 
 
Claims 3-5, 15-17, 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ratasuk in view of Malladi et al., US 2014/0362780 (Malladi).
		Regarding claims 3, 15, Ratasuk fails to specifically teach that the multi-grant selection scheme is indicated in radio resource control signaling. However, Ratasuk teaches that the UE selects an allocation based on instructions or preferences received from the eNB (e.g., operator preference) ([0100]). Ratasuk also teaches that eNB hosts RRC functions ([0007]). Based on these teachings, it would have been obvious for one ordinary skill in the art at the time of the invention to use the RRC function at the eNB to send the instructions or preferences to the UE to indicate the selection scheme. In addition, Malladi teaches eNB sending a plurality of grants to UEs ([0114], [0116] and [0117]). Malladi specifically teaches utilizing RRC to indicate grant parameters used in selection process ([0116]). Thus, in addition to the obviousness reasoning above, Malladi further provides the reason why the usage of RRC for indicating multi-grant selection scheme is obvious. 
		Regarding claims 4 and 26, Ratasuk fails to specifically teach that each of the plurality of candidate uplink grants is assigned with a priority. However, Malladi teaches that the uplink grant may include a prioritized sequence of uplink grants, in which each uplink grant in the prioritized sequence is associated with a respective component carrier ([0114]). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Ratasuk by employing the well-known technique of assigning priority to uplink grants as taught by Malladi so that the plurality of uplink grants have priority assigned to them for the purpose of accessing the uplink grants in a prioritized manner. 

	Regarding claims 16, 17 and 38, Ratasuk fails to specifically teach that selecting one or more appropriate uplink grants comprises: determining a priority of the at least one candidate uplink grant of the plurality of candidate uplink grants; and selecting the one or more appropriate uplink grants from the at least one candidate uplink grant in a descending order of the priority, and extracting a priority indicator from the at least one candidate uplink grant. In the same field of the invention, Malladi teaches the priority scheme. Malladi teaches that the uplink grant may include a prioritized sequence of uplink grants, in which each uplink grant in the prioritized sequence is associated with a respective component carrier, at [0114]. Malladi further teaches that “in response to the prioritized sequence of uplink grants, CCA may be performed to determine availability of the unlicensed spectrum.  In some cases, the CCA may be performed by 1) at block 710, performing CCA on at least one of the component carriers associated with the prioritized sequence of uplink grants to determine availability, and 2) at block 715, identifying one of the component carriers found to be available for use in transmitting data.  In one example, a UE may sequentially perform a CCA for each component carrier f.sub.k, beginning with k=1.  Upon determining that the unlicensed spectrum corresponding to f.sub.n is available, no further CCAs may need to be performed.  In another example, the component carriers corresponding to a subset of the uplink grants in the prioritized sequence may be found to be available, and the one component carrier for use in transmitting data may be identified by selecting from the component carriers found to be available the one that corresponds to the uplink grant with the highest priority in the subset.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MIN JUNG/Primary Examiner, Art Unit 2472